t c summary opinion united_states tax_court alan c and esther r schwemmer petitioners v commissioner of internal revenue respondent docket no 9461-02s filed date alan c schwemmer and esther r schwemmer pro sese huong t duong for respondent pajak special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule a this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent contends that there is no genuine issue as to any material fact thus the notice_of_determination should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 79_tc_340 we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law as explained below we shall grant respondent’s motion for summary_judgment on date respondent issued a joint notice_of_deficiency to petitioners in the notice respondent determined deficiencies in petitioners’ federal income taxes together with penalties as follows year deficiency sec_6662 penalty dollar_figure dollar_figure big_number big_number the deficiencies were based on respondent’s determinations which are described in pertinent part below respondent determined that the bve and sweetbush business trusts purportedly created by petitioners are shams with no economic_substance and increased petitioners’ business income by the gross_receipts of the trusts less ordinary and necessary business_expenses respondent also determined gross_income from the bank_deposits method flowthrough losses from the disregarded trusts and increased social_security_benefits respondent further determined that petitioners were subject_to self-employment_tax with a deduction for one-half of the self-employment_tax petitioners received the aforesaid notice_of_deficiency petitioners did not petition the tax_court with respect to the notice_of_deficiency by notice_of_determination dated date respondent informed petitioners that the notice of liens filed against them would not be withdrawn because petitioners’ request for a hearing did not address legal or procedural errors relating to either the final notice_of_intent_to_levy or the notice of federal lien filing that were subject_to consideration in a hearing and because the underlying liability was not subject_to consideration in this hearing under sec_6330 petitioners filed with the court a petition for lien or levy action under sec_6320 or sec_6330 at the time the petition was filed petitioners resided in fresno california their petition is replete with tax_protester type arguments respondent filed a motion for summary_judgment respondent contends that petitioners’ challenge to the existence and or amount of their tax_liabilities for and is not properly before the court in this proceeding and that petitioners otherwise failed to raise a valid issue for judicial review petitioners filed a response in opposition to respondent’s motion which is also replete with tax_protester type arguments petitioners maintain that the burden is on respondent to prove the assessments resulting from the notice_of_deficiency are valid petitioners filed a statement which has as its core thesis that this case should be dismissed for lack of subject matter jurisdiction on the grounds that the notice_of_determination issued by respondent was issued on hearsay facts and evidence petitioner demands that respondent provide certified facts or evidence of a statutory correct assessment or tax_liability to support any claimed deficiency lacking a statutory correct assessment or tax_liability the notice_of_determination is null and void and this court does not have subject matter jurisdiction sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when demand for payment of that person’s liability for taxes has been made and the person fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day the notice of lien is filed sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within the 30-day period beginning on the day after the 5-day period described above sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 provides that the existence of the amount of the underlying tax_liability can be contested at an appeals_office hearing if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability 114_tc_604 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or a united_states district_court respondent asserts that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law because sec_6330 bars petitioners from challenging the existence or amount of their tax_liability for and in this proceeding respondent also asserts that petitioners have not raised a valid issue for review ie a spousal defense a challenge to the appropriateness of the collection action or an alternative means of collection the record shows that respondent issued a notice_of_deficiency to petitioners for and the record also shows that although petitioners received the notice_of_deficiency they did not file a petition for redetermination with the court to dispute the proposed deficiencies under such circumstances sec_6330 plainly states that petitioners are barred from challenging the existence or amount of their tax_liability for and goza v commissioner supra pincite sego v commissioner supra pincite the notice_of_determination that the appeals_office issued to the taxpayer husband in sego v commissioner supra pincite stated in part as follows challenges to the existence or amount of liability were raised the assessments are deemed correct because you have failed to present any credible_evidence to overcome the commissioner’s presumption of correctness in sego v commissioner supra this court held inter alia that sec_6330 barred the taxpayers from challenging the existence or amount of their underlying tax_liability in the judicial proceeding in short petitioners are statutorily barred from challenging the existence or amount of their income_tax_liability for and in this proceeding petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b accordingly in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date in order to give effect to the foregoing an order granting respondent’s motion for summary_judgment and decision for respondent will be entered
